DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This Office Action is in response to the Amendment filed on 11/17/2022. 
Claims 11-14 are withdrawn from consideration as being directed towards the non-elected invention. 
Claims 1, 10, 15, and 20 are currently amended. 
Claims 1-10 and 15-20 are currently pending and examined below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 15 recite the newly added limitation “making the one or more targeted advertisement available for the user to view simultaneously with the content on the first display.” However, the specification does not appear to reasonably convey that the one or more targeted advertisements are made “available for the user to view”. Under the broadest reasonable interpretation, making one or more targeted advertisements available for view could imply that a user selects one or more advertisements to view. The specification does not reasonably convey this interpretation. Therefore, the claims fails to comply with the written description requirement. The dependent claims are also rejected based on their dependency. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-10 and 15-20 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 1 recites, in part, the limitations of […] symbiotic display of advertisements […]: […] displaying content; […] displaying advertisements; […]; record consent to collect user information including location data and search keywords entered by a user […]; send the user information including the location data and the search keywords […]; […] one or more targeted advertisement […], wherein the one or more targeted advertisements are matched to the user information including the location data or the search keywords; and simultaneously present the one or more targeted advertisements […], and the content […], wherein the targeted advertisements are presented […] independent of the content […], wherein simultaneously presenting the one or more targeted advertisements […] includes making the one or more targeted advertisements available for the user to view simultaneously with the content […]. These limitations, individually and in combination, describe or set forth the abstract idea in claim 1. The Examiner notes that the specific limitations that describe or set forth the abstract idea in Step 2A Prong 1 can be identified either individually or in combination (see p. 54 of 2019 Revised Patent Subject Matter Eligibility Guidance). 
Under the broadest reasonable interpretation, the claims recite limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. The Examiner notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). 
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 1 recites the additional element(s) of “A system for […], the system comprising: a mobile device comprising: a first display for […]; a second display for […]; and a communication subsystem for connecting the mobile device to a wireless communications network; wherein the mobile device is configured to”, “to a backend system over the wireless communication network”, and “download”. These additional element(s) are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add integrate the judicial exception or amount significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or add significantly more. The additional elements of “download” also amount to adding insignificant extra-solution activity. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2, No). 
In Step 2B, the additional elements of “download” also amount to simply appending well-understood, routine, and conventional activity in the field as evidenced by at least MPEP 2106.05(d)(II) (e.g., receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory, electronically scanning or extracting data from a physical document, and a web browser’s back and forth button functionality, presenting offers and gathering statistics). With regard to the remaining additional elements, they do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application or amount to significantly more because they do not impose any meaningful limits on practicing the abstract idea (Step 2B, No). 
Claims 2-4, 7-8, and 10 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claims 2-4, 7-8, and 10 do not recite any additional elements other than those recited in claim 1. Therefore, for the same reasons set forth with respect to claim 1, claims 2-4, 7-8, and 10 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 5-6 and 9 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claim 5 recites the additional elements of “wherein the second display is removably connected to the mobile device.” Claim 6 recites the additional elements of “wherein the second display is a touchscreen.” Claim 9 recites the additional elements of “a vendor device connected to the backend system” and “upload”. In Step 2A Prong 2 and in Step 2B, these additional elements amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use. The additional element of “upload” as recited in claim 9 also amounts to adding insignificant extra-solution activity in Step 2A Prong 2, and simply appending well-understood, routine, and conventional activity in Step 2B as evidenced by at least MPEP 2106.05(d)(II) (e.g., receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory, electronically scanning or extracting data from a physical document, and a web browser’s back and forth button functionality, presenting offers and gathering statistics). 
Claim 15 recites substantially similar limitations as claim 1. Therefore, claim 15 also recites an abstract idea in Step 2A Prong 1. Claim 15 recites the additional elements of “A non-transitory computer-readable storage medium having stored thereon computer-executable instructions that, when executed by a processor of a mobile device, cause the mobile device to”, a backend system over a wireless communication network”, “download”, “a second display”, and “a first display”. For the same reasons set forth with respect to claim 1, claim 15 also does not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 16 and 17-18 also recite limitations that are similar to the abstract ideas identified with respect to claim 15 (i.e., certain methods of organizing human activities and/or mental processes). Claims 16 and 18 do not recite any additional elements other than those recited in claim 15. Therefore, for the same reasons set forth with respect to claim 15, claims 16 and 18 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 19-20 also recite limitations that are similar to the abstract ideas identified with respect to claim 15 (i.e., certain methods of organizing human activities and/or mental processes). Claim 19 recites the additional elements of “establish a connection to an auxiliary display device”, “wherein the auxiliary display device includes the second display”, and “a local storage”. Claim 20 recites the additional elements of “auxiliary display device”. In Step 2A Prong 2 and in Step 2B, these additional elements amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use. The additional element of “establish a connection to an auxiliary display device” as recited in claim 19 also amounts to adding insignificant extra-solution activity in Step 2A Prong 2, and simply appending well-understood, routine, and conventional activity in Step 2B as evidenced by at least MPEP 2106.05(d)(II) (e.g., receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory, electronically scanning or extracting data from a physical document, and a web browser’s back and forth button functionality, presenting offers and gathering statistics). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 10, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doumet (US 2015/0039440 A1, hereinafter “Doumet”), in view of Jones et al. (US 2011/0143769 A1, hereinafter “Jones”), in further view of Gunawardana et al. (US 2009/0327032 A1, hereinafter “Gunawardana”). 

As per Claim 1 , Doumet discloses A system for symbiotic display of advertisements, the system comprising (¶ 10 “In one aspect of the present invention, a method of displaying an ad on a screen of a mobile device is described. A first ad request is created by mobile app software. During this time, the mobile app software determines the location of the mobile device and collects mobile device user and mobile device information. A second ad request is then created based in part on the location and user and device information. The second ad request is transmitted from the mobile device to an ad server. If there is a response to this request from the ad server, that is, if there is an ad that fits the requirements of the second ad request, the ad is transmitted to the mobile device. The ad is then displayed on the screen of the mobile device. The ad is displayed on the screen within and/or outside the confines of the mobile app.” ¶ 16 “FIGS. 4A and 4B are block diagrams of a computing system, such as a mobile device or a server, suitable for implementing various embodiments of the present invention.” ¶ 18 “Methods and system for displaying ads on a mobile device through execution of an app, wherein the ads may be displayed outside the confines of the app as displayed on the device screen are described in the various figures.” ¶ 21 “This invention, on the other hand, empowers mobile app developers to display ads to their users wherein the ads are displayed from outside of the confines of their mobile apps. This method decreases clutter within mobile apps due to ads, while still providing an outlet for apps to display ads to their users and earn revenue from advertisers or ad publishers.” Also see citations below.): 
a mobile device comprising (¶ 10 “In one aspect of the present invention, a method of displaying an ad on a screen of a mobile device is described. A first ad request is created by mobile app software. During this time, the mobile app software determines the location of the mobile device and collects mobile device user and mobile device information. A second ad request is then created based in part on the location and user and device information. The second ad request is transmitted from the mobile device to an ad server. If there is a response to this request from the ad server, that is, if there is an ad that fits the requirements of the second ad request, the ad is transmitted to the mobile device. The ad is then displayed on the screen of the mobile device. The ad is displayed on the screen within and/or outside the confines of the mobile app.” ¶ 16 “FIGS. 4A and 4B are block diagrams of a computing system, such as a mobile device or a server, suitable for implementing various embodiments of the present invention.” ¶ 18 “Methods and system for displaying ads on a mobile device through execution of an app, wherein the ads may be displayed outside the confines of the app as displayed on the device screen are described in the various figures.” ¶ 21 “This invention, on the other hand, empowers mobile app developers to display ads to their users wherein the ads are displayed from outside of the confines of their mobile apps. This method decreases clutter within mobile apps due to ads, while still providing an outlet for apps to display ads to their users and earn revenue from advertisers or ad publishers.” Also see citations below.): 
a first [display area] […] for displaying content (¶ 21 “This invention, on the other hand, empowers mobile app developers to display ads to their users wherein the ads are displayed from outside of the confines of their mobile apps. This method decreases clutter within mobile apps due to ads, while still providing an outlet for apps to display ads to their users and earn revenue from advertisers or ad publishers.”  Also see citations below.); 
a second [display area] […] for displaying advertisements (¶ 21 “This invention, on the other hand, empowers mobile app developers to display ads to their users wherein the ads are displayed from outside of the confines of their mobile apps. This method decreases clutter within mobile apps due to ads, while still providing an outlet for apps to display ads to their users and earn revenue from advertisers or ad publishers.”  Also see citations below.); and 
a communications subsystem for connecting the mobile device to a wireless communications network (¶ 11 “The mobile device includes a processor, a network interface, a display component, and a data storage component” ¶ 24 “Ad server 224 runs ad network software 226 which sends and receives messages to and from ad manager 214.” ¶ 39 “Of course, the computing system may have many physical forms including a small handheld device, such as a mobile phone or tablet.” ¶ 41 “With such a network interface, it is contemplated that the CPU might receive information from the network, or might output information to the network in the course of performing the above-described method steps. Furthermore, method embodiments of the present invention may execute solely upon CPU 422 or may execute over a network such as the Internet in conjunction with a remote CPU that shares a portion of the processing.” Also see citations above.); 
wherein the mobile device is configured to (¶ 23. Also see citations above.): 
record consent to collect user information including location data  […] (¶ 26 “Once app source code 208 signals mobile ad SDK 210 through API 212 to begin displaying ads, ad manager 214 collects information on the app/device user, such as gender and age, through user module 216, the geographical location of mobile device 202 through location module 218, and physical information relating to device 202, such as make and type, through device module 220.” ¶ 27 “This user, location and device information is packaged by ad manager 214 as an ad request and is sent to ad server 224. The ad request is picked up by ad network software 226 on ad server 224, where it is analyzed to determine the best possible ad that matches the user, location, and device information passed by ad manager 214.” ¶ 30 “When integrating with mobile ad SDK 210, app 206 has the option of enabling ads on device 202 outside of app 206 by default or allowing the user to decide [i.e., receiving consent from user to collect user data for targeting advertisements]. In the latter case, only if the user opts into receiving ads outside of mobile app 206 are ad requests made to ad server 224. When ad requests are received by network software 226, it analyzes data sent with the ad request in order to determine the best ad to display given the parameters of the request. The resulting ad, if any, is then displayed on mobile device 202.” ¶ 34 “A rewards module 234 can also be added to SDK 210 in order to reward users for accepting ads on their mobile devices. If app 206 does not enable mobile ads outside of app 206 by default, users could still decide to opt into receiving such ads in return for rewards from mobile app 206. For example, if mobile software app 206 is a game, users could be rewarded with the game's virtual currency, if available, for every extra day that they continue to receive ads on their mobile device outside of the game itself as displayed on the device.” Also see citations above.); 
send the user information including the location data […] to a backend system over the wireless communications network (¶ 27 “This user, location and device information is packaged by ad manager 214 as an ad request and is sent to ad server 224. The ad request is picked up by ad network software 226 on ad server 224, where it is analyzed to determine the best possible ad that matches the user, location, and device information passed by ad manager 214.” Also see citations above.); 
download one or more targeted advertisements from the backend system, wherein the one or more targeted advertisements are matched to the user information including the location data or the search keywords (¶ 28 “If a suitable match is found, details on the ad are fetched from ad database 228 and returned to ad manager 214 which constructs the ad based on the details received. Ad manager 214 passes the result to ad display module 222 which, ultimately, displays the ad on mobile device 202 outside the confines of app 206. Ad database 228 is populated with entries by ad campaign manager 230 which allows advertisers to define ad campaigns through various parameters, such as duration, budget, demographics, and geography.” Also see citations above.); and 
simultaneously present the one or more targeted advertisements on the second [display area], and the content on the first [display area], wherein the targeted advertisements are presented on the second [display area] […] independent of the content on the first display (¶ 21 “This invention, on the other hand, empowers mobile app developers to display ads to their users wherein the ads are displayed from outside of the confines of their mobile apps. This method decreases clutter within mobile apps due to ads, while still providing an outlet for apps to display ads to their users and earn revenue from advertisers or ad publishers.”¶ 19 “The present invention enables app developers to display ads through their apps to app users wherein such ads are displayed outside the confines of the actual app as displayed on the device. That is, the ad may be displayed as what may be characterized as a `regular non-app generated` ad, such as on the device's home or lock screen (that is, display areas not normally associated with an app). These methods decrease clutter within mobile apps that are caused by the ads. Consequently, advertisers are more likely to pay higher rates thereby generating more revenue for app developers or related entities.” ¶ 34 “ For example, if mobile software app 206 is a game, users could be rewarded with the game's virtual currency, if available, for every extra day that they continue to receive ads on their mobile device outside of the game itself as displayed on the device.” Also see citations above.), 
wherein simultaneously presenting the one or more targeted advertisements on the […] display includes making the one or more targeted advertisements available for the user to view simultaneously with the content of the first display (The Examiner notes that the above italicized and underlined limitation is intended use language that is given little to no patentable weight. However, for the sake of advancing prosecution, see at least ¶ 19 “The present invention enables app developers to display ads through their apps to app users wherein such ads are displayed outside the confines of the actual app as displayed on the device. That is, the ad may be displayed as what may be characterized as a `regular non-app generated` ad, such as on the device's home or lock screen (that is, display areas not normally associated with an app). These methods decrease clutter within mobile apps that are caused by the ads. Consequently, advertisers are more likely to pay higher rates thereby generating more revenue for app developers or related entities.” ¶ 21 “This invention, on the other hand, empowers mobile app developers to display ads to their users wherein the ads are displayed from outside of the confines of their mobile apps. This method decreases clutter within mobile apps due to ads, while still providing an outlet for apps to display ads to their users and earn revenue from advertisers or ad publishers.” ¶ 30 “app 206 has the option of enabling ads on device 202 outside of app 206 by default or allowing the user to decide. In the latter case, only if the user opts into receiving ads outside of mobile app 206 are ad requests made to ad server 224.” ¶ 34 “A rewards module 234 can also be added to SDK 210 in order to reward users for accepting ads on their mobile devices. If app 206 does not enable mobile ads outside of app 206 by default, users could still decide to opt into receiving such ads in return for rewards from mobile app 206. For example, if mobile software app 206 is a game, users could be rewarded with the game's virtual currency, if available, for every extra day that they continue to receive ads on their mobile device outside of the game itself as displayed on the device.” Also see citations above.).
While Doumet discloses the concept of displaying content in a first display area and advertisements on a second display area, Doumet does not appear to explicitly disclose that the first display area and second display area are separate displays. Therefore, Doumet does not appear to explicitly teach […] [first] display […], […] [second] display […], […] [second] display […], […] [first] display […], […] [second] display […], and […] [second] display […]. However, in the same field of endeavor of at least displaying information on mobile devices, Jones teaches these limitations in at least Abstract “The first and second displays can interact with each other or operate independently in the open, closed or detached configurations.” ¶ 1 “The present disclosure relates to dual display mobile devices, and, more particularly, to dual display mobile devices that can operate as a mobile cellular phone.” 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the mobile device having a first and second display area as disclosed by Doumet, by combining the dual display mobile device having a first and second display as taught by Jones, because doing so is a simple substitution of one known element for another to obtain predictable results. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function, but in the very combination itself – that is in the substitution of the mobile device having a dual display as taught by Jones for the mobile device having two display areas as disclosed by Doumet. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious (KSR Rationale B). The combination would also reduce clutter of the limited screen size of mobile devices. 
While the combination of Doumet/Jones as modified above teach all of the above limitations, including displaying advertisements based on collected user information, they do not appear to explicitly teach […] [collect] and search keyworks entered by a user of the mobile device, and […] [send] and the search keywords […]. However, in the same field of endeavor of providing advertisements, Gunawardana teaches these limitations in at least ¶ 36. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed, to modify the advertising based on collected user information as taught by the combination of Doumet/Jones as modified above, by combining the targeted advertisements based on keywords as taught by Gunawardana, for the advantage of providing users with targeted advertisements that they are interested in. The combination is also merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A). 

As per Claim 3, Doumet discloses where the content comprises: applications, application embedded advertisements, images, video, user interfaces and a display output of an operating system (The Examiner notes that the above italicized and underlined limitations are nonfunction descriptive material and/or intended use language that is given little to no patentable weight. However, for the sake of advancing prosecution, see at least ¶ 21. Also see citations above.).

As per Claim 4, it recites substantially similar limitations as claim 1 (i.e., “simultaneously present one or more targeted advertisements on the second display, and the content on the first display”). Therefore, it is rejected using the same rationale. Additionally, claim 4 recites limitations that are considered intended use language that is given little to no patentable weight. However, for the sake of advancing prosecution, all limitations are considered. 

As per Claim 5, while Doumet discloses the concept of displaying content in a first display area and advertisements on a second display area, Doumet do not appear to explicitly disclose that the first display area and second display area are separate displays. Therefore, Doumet does not appear to explicitly disclose wherein the second display is removably connected to the mobile device. However, in the same field of endeavor, Jones teaches a dual display mobile device that is also removably connected to the mobile device (see ¶ 45 “the mobile device 100 can be configured such that the second portion 130 can be removed and replaced with a different component.” ¶ 46 “FIGS. 2(a)-2(d) show an exemplary dual display mobile device 200 comprising a first device 290 and a removable second device 250.” Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the mobile device having a first and second display area as disclosed by Doumet, by combining the dual display mobile device having a first and second display as taught by Jones, because doing so is a simple substitution of one known element for another to obtain predictable results. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function, but in the very combination itself – that is in the substitution of the mobile device having a dual display as taught by Jones for the mobile device having two display areas as disclosed by Doumet. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious (KSR Rationale B). The combination would also reduce clutter of the limited screen size of mobile devices. 

As per Claim 6, while Doumet discloses a mobile device having a touchscreen and the concept of displaying content in a first display area and advertisements on a second display area, Doumet does not appear to explicitly disclose that the first display area and second display area are separate displays. Therefore, Doumet does not appear to explicitly disclose wherein the second display is a touchscreen. However, in the same field of endeavor, Jones teaches this limitation in at least ¶ 42 “The displays 110 and 160 can each be a touchscreen capable of detecting input from various objects (finger, stylus, etc.) in contact and/or in proximity with the display.” Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the mobile device having a first and second display area as disclosed by Doumet, by combining the dual display mobile device having a first and second display as taught by Jones, because doing so is a simple substitution of one known element for another to obtain predictable results. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function, but in the very combination itself – that is in the substitution of the mobile device having a dual display as taught by Jones for the mobile device having two display areas as disclosed by Doumet. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious (KSR Rationale B). The combination would also reduce clutter of the limited screen size of mobile devices.

As per Claim 10, Doumet discloses wherein the backend system is configured to: 
store a plurality of advertisements, wherein each advertisement is tagged with one or more ad keywords (¶¶ 24, 27-28, and 38); 
receive the user information including the location data and the search keywords from the mobile device over the communications network (¶¶ 24, 27-28, and 38); Page 4 of 9Application No. 17/591,484 Response dated August 3, 2022 
Reply to Office Action of June 3, 2022 identify one or more targeted advertisements from the plurality of advertisements, by matching ad keywords with the user information including location data or search keywords (¶¶ 24, 27-28, and 38); and 
send the one or more targeted advertisements to the mobile device (¶¶ 24, 27-28, and 38). 
While the combination of Doumet/Jones teach all of the above limitations that are not underlined, they do not appear to explicitly teach the limitations that are underlined. However, in the same field of endeavor of displaying advertisements, Gunawardana teaches the above limitations that are underlined in at least ¶ 36. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed, to modify the advertising based on collected user information as taught by the combination of Doumet/Jones as modified above, by combining the targeted advertisements based on keywords as taught by Gunawardana, for the advantage of providing users with targeted advertisements that they are interested in. The combination is also merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A). 

As per Claim 15, it recites substantially similar limitations as claim 1. Therefore, it is rejected using the same rationale. 

As per Claim 19, while Doumet discloses the concept of displaying content in a first display area and advertisements on a second display area, Doumet does not appear to explicitly disclose that the first display area and second display area are separate displays. Therefore, Doumet does not appear to explicitly disclose discloses establish a connection to an auxiliary display device, wherein the auxiliary display device includes the second display; and synchronize ad  content to a local storage on the auxiliary display device for presentation on the second display. 
However, in the same field of endeavor of displaying advertisements, Jones teaches establish a connection to an auxiliary display device, wherein the auxiliary display device includes the second display (¶ 7. Also see citations above.); and 
synchronize ad (Doumet discloses “ad” content in at least ¶ 21. Also see citations above.) content to a local storage on the auxiliary display device for presentation on the second display (¶¶ 27, 80 and 95-96). Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the mobile device having a first and second display area as disclosed by Doumet, by combining the dual display mobile device having a first and second display as taught by Jones, because doing so is a simple substitution of one known element for another to obtain predictable results. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function, but in the very combination itself – that is in the substitution of the mobile device having a dual display as taught by Jones for the mobile device having two display areas as disclosed by Doumet. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious (KSR Rationale B). The combination would also reduce clutter of the limited screen size of mobile devices. 

Claim(s) 2, 7-8, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doumet (US 2015/0039440 A1, hereinafter “Doumet”), in view of Jones et al. (US 2011/0143769 A1, hereinafter “Jones”), in view of Gunawardana et al. (US 2009/0327032 A1, hereinafter “Gunawardana”), in further view of Kim et al. (US 2018/0321892 A1, hereinafter “Kim”).

As per Claim 7, while the combination of Doumet/Jones/Gunawardana teach a dual display mobile device that display advertisements, they do not appear to explicitly teach wherein the mobile device is further configured to: Page 3 of 9Application No. 17/591,484 Response dated August 3, 2022Reply to Office Action of June 3, 2022present advertisements on the second display when the first display is switched off. However, in the same field of endeavor of displaying advertisements, Kim teaches this limitation in at least ¶¶ 61-63 and 156. Also see citations below. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively field to modify the displaying of advertisements on a dual display mobile device as taught by the combination of Doumet/Jones/Gunawardana as modified above, by combining the displaying of advertisements to a second screen when the first display is switched off as taught by Kim, for the advantage of increase revenue generated from constantly displaying advertisements. The combination is also merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A). Additionally, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function, but in the very combination itself – that is in the substitution of the advertising on a mobile device having a plurality of screens as taught by Kim for the advertising on a mobile device having two display as disclosed by the combination of Doumet/Jones/Gunawardana. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious (KSR Rationale B). 

As per Claim 8, Doumet discloses wherein the mobile device is further configured to (¶ 6. Also see citations above.): 
display an application on the first display (¶ 21. Also see citations above.). 
While the combination of Doumet/Jones/Gunawardana teach all of the above limitations, they do not appear to explicitly teach identify an area of the first display used for displaying an application embedded advertisement; retrieve the application embedded advertisement from the application; and display the application embedded advertisement on the second display, thereby making available the entire area of the first display for displaying the application.
However, in the same field of endeavor of displaying advertisements, Kim teaches identify an area of the first display used for displaying an application embedded advertisement (¶¶ 85, 112, and 180-183); 
retrieve the application embedded advertisement from the application (¶¶ 85, 112, and 180-183); and 
display the application embedded advertisement on the second display, thereby making available the entire area of the first display for displaying the application (The Examiner notes that the above italicized and underlined limitations are intended use language that is given little to no patentable weight. However, for the sake of advancing prosecution, see at least ¶¶ 85, 112, and 180-183). Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively field to modify the displaying of advertisements on a dual display mobile device as taught by the combination of Doumet/Jones/Gunawardana as modified above, by combining the displaying of advertisements to a second screen from a first screen as taught by Kim, for the advantage of reducing clutter of the limited screen size of mobile devices. Additionally, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function, but in the very combination itself – that is in the substitution of the advertising on a mobile device having a plurality of screens as taught by Kim for the advertising on a mobile device having two display as disclosed by the combination of Doumet/Jones/Gunawardana. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious (KSR Rationale B). 

As per Claim 16, while the combination of Doumet/Jones/Gunawardana as modified above teach all of above limitations, including providing advertisements on dual display devices, they do not appear to explicitly teach receive a user response to the targeted advertisements; send the user response to the targeted advertisements to the backend system; download related information to the targeted advertisement from the backend system based on the user response; and present the related information on the first display or the second display. However, in the same field of endeavor of displaying information on mobile devices, Kim teaches these limitations in at least ¶ 74-75, 178-180. Also see citations above. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed, to modify the advertisements on a dual display mobile device as taught by the combination of Doumet/Jones/Kim as modified above, by combining the related information to the targeted advertisements that is presented on either the first display or the second display as taught by Kim, for the advantage of reducing clutter of the limited screen size of mobile devices. Additionally, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function, but in the very combination itself – that is in the substitution of the advertising on a mobile device having a plurality of screens as taught by Kim for the advertising on a mobile device having two display as disclosed by the combination of Doumet/Jones/Gunawardana. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious (KSR Rationale B). 

As per Claim 17, it recites substantially similar limitations as claim 8. Therefore, it is rejected using the same rationale. 

As per Claim 2, it recites substantially similar limitations as claim 16. Therefore, it is rejected using the same rationale.

As per Claim 18, it recites substantially similar limitations as claim 7. Therefore, it is rejected using the same rationale. 

As per Claim 20, it recites substantially similar limitations as claim 16. Therefore, it is rejected using the same rationale. Claim 20 recites the additional limitations of auxiliary display device. However, Jones teaches this limitation in at least ¶ 7. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the mobile device having a first and second display area as disclosed by Doumet, by combining the dual display mobile device having a first and second display as taught by Jones, because doing so is a simple substitution of one known element for another to obtain predictable results. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function, but in the very combination itself – that is in the substitution of the mobile device having a dual display as taught by Jones for the mobile device having two display areas as disclosed by Doumet. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious (KSR Rationale B). The combination would also reduce clutter of the limited screen size of mobile devices. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doumet (US 2015/0039440 A1, hereinafter “Doumet”), in view of Jones et al. (US 2011/0143769 A1, hereinafter “Jones”), in  view of Gunawardana et al. (US 2009/0327032 A1, hereinafter “Gunawardana”, in further view of Baluja (US 2011/0145059 A1, hereinafter “Baluja”).

As per Claim 9, while the combination of Doumet/Jones/Gunawardana display advertisements based on keywords, they do not appear to explicitly teach further comprising a vendor device connected to the backend system, wherein the vendor device is configured to: create an advertisement, wherein the advertisement is tagged with one or more keywords; and upload the advertisement to the backend system for storage. However, in the same field of endeavor, Baluja teaches these limitations in at least the Abstract. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the advertising based on keywords as taught by the combination of Doumet/Jones/Gunawardana as modified above, by combining the generating and uploading of advertisements from advertisers that are tagged with one or more keywords as taught by Baluja, for the advantage of providing users with targeted advertisements based on their determined interest when searching online. The combination is also merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A).

Response to Arguments
Applicant's arguments filed 11/17/2022 have been fully considered but they are not persuasive. In the Remarks, Applicant argues: 

Argument A: “Applicant respectfully submits that ‘wherein the mobile device is configured to: record consent to collect user information including loction data and search keywords entered by a user of the mobile device…simultaneously present the one or more targeted advertisements on the second display, and the content on the first display, wherein the targeted advertisements are presented on the second display independent of the content on the first display’ as recited in amended claim 1 and similarly recited in amended claim 15 are limitations that cannot ‘be practically performed in the human mind or by a human using pen and paper’ as asserted by the Examiner on p.5 of the present Office action.” 

In response, the Examiner respectfully disagrees. As explained above, the limitations that exclude the additional elements are limitations that can be practically performed in the human mind. “Claims can recite a mental process even if they are claimed as being performed on a computer” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The additional elements identified above are being used as tools, in their ordinary capacity, to perform the abstract idea. The mere nominal recitation of the additional elements identified above do not take the claims out of the mental process grouping. Therefore, the claims do recite a mental process. 

Argument B: “Applicant respectfully submits that none of Doumet, Jones, and Walker, taken together or apart, disclose [the claims as currently amended]”. 

In response, the Examiner respectfully disagrees. The Examiner directs Applicant’s attention to the above rejection for how the combination of Doumet, Jones, and Gunawardana teach the claims as currently amended. 

Argument C: “Applicant further respectfully submits that none of Doumet, Jones, and Walker disclose: receiving consent to collect user information including location data and search keywords from a mobile device as recited in amended withdrawn claim 11”. 

	The Examiner notes that claim 11 is withdrawn from consideration as being directed towards the non-elected invention. 

Argument D: “It would not have been obvious to the notional person of skill in the art to modify Doumet to incorporate any subject-matter from Jones because the sliding functionality and detachable mobile device disclosed therein are incompatible with Doumet. Doumet seeks to display ads in order to earn revenue, while the disclosure of Jones provides means for a user of the mobile device to ignore such ads through sliding away or detaching a display on which such ads are presented. Modifying Doumet to incorporate any subject-matter from Jones would thus render the modified Doumet unsuitable for its intended purpose. Examiner is respectfully reminded of § 2143.01(V) of MPEP, which recites that ‘the proposed modification cannot render the prior art unsatisfactory for its intended purpose’: “if a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification.” 

In response, the Examiner respectfully disagrees. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Doumet disclose the displaying of content in a first display area and advertisement on a second display area. However, in the same field of endeavor of displaying advertisements on mobile devices, Jones teaches a mobile device having dual screens in at least ¶ 1. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the mobile device having a first and second display area as disclosed by Doumet, by combining the dual display mobile device having a first and second display as taught by Jones, because doing so is a simple substitution of one known element for another to obtain predictable results. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function, but in the very combination itself – that is in the substitution of the mobile device having a dual display as taught by Jones for the mobile device having two display areas as disclosed by Doumet. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious (KSR Rationale B). The combination would also reduce clutter of the limited screen size of mobile devices. 

Argument E: “Any and all disclosure by Walker with respect to the ‘keywords’ functionality of the present claims is limited to monitoring a user’s social media messages for keywords. Walker thus fails to disclose ‘search keywords entered by a user of the mobile device’ because Walker considered keywords only in the context of social media messages and not a user’s own searching.” 

	The current Office Action relies on Gunawardana to teach these limitations. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM REFAI/Primary Examiner, Art Unit 3681